Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 13, 1997, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
While collecting unemployment insurance benefits, claimant failed to report that she was rendering services on behalf of a photo processing business that she co-owned with her husband. The Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive benefits because she was not totally unemployed. The Board further charged claimant with a recoverable overpayment of benefits and reduced her right to future earnings based upon a finding that she made willful false statements to obtain benefits. The record reveals that claimant made capital contributions toward the purchase price of the photo processing business. Moreover, as vice-president and 50% shareholder, she was a signatory on the business checking account and wrote 6 to 10 checks per week in payment for various business expenses. Such check-writing activities, performed by an officer and shareholder in an active corporation, have previously been held to constitute “employ*931ment” under the Labor Law (see, Matter of Warren [Sweeney], 245 AD2d 942; Matter of Bartfeld [Sweeney], 239 AD2d 642). Finally, substantial evidence supports the Board’s finding that claimant made willful false statements to obtain benefits and the reasons given by claimant for failing to report her activities to the local unemployment office do not persuade us otherwise (see, Matter of Rotter [Sweeney], 232 AD2d 800).
Cardona, P. J., Mercure, Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.